1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6     PATRICK NEWELL,                                 Case No. 3:16-cv-00662-MMD-WGC

7                                     Petitioner,                   ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         This pro se habeas matter pursuant to 28 U.S.C. § 2254 is before the Court on

12   Respondents’ motions for extension of time to file an answer to the petition. The Court

13   finds good cause exists to grant the motions.

14         It is therefore ordered that Respondents’ first and second motions for extension of

15   time (ECF Nos. 33 and 36) are both granted nunc pro tunc.

16         It is further ordered that Respondents’ third motion for extension of time (ECF No.

17   40) is granted. Respondents must file their answer on or before March 28, 2019. Absent

18   extraordinary circumstances, the Court is unlikely to grant any further extensions.

19         DATED THIS 26th day of February 2019.

20

21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
